[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                 FILED
                                                         U.S. COURT OF APPEALS
                                No. 10-12054               ELEVENTH CIRCUIT
                            Non-Argument Calendar              JULY 11, 2011
                          ________________________              JOHN LEY
                                                                 CLERK
                  D.C. Docket No. 1:08-cr-00263-RWS-GGB-1

UNITED STATES OF AMERICA,

                                                             Plaintiff - Appellee,

                                     versus

LAVELL BONE,

                                                          Defendant - Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________
                               (July 11, 2011)

Before TJOFLAT, EDMONDSON and CARNES, Circuit Judges.


PER CURIAM:

      Lavell Bone appeals his convictions and 461-month total sentence for (1)

bank robbery, 18 U.S.C. § 2113; (2) robbery interfering with commerce in
violation of the Hobbs Act, 18 U.S.C. § 1951; and (3) two counts of brandishing a

firearm during a crime of violence, 18 U.S.C. § 924(c)(1)(A)(ii).1 No reversible

error has been shown; we affirm.

       Bone first challenges the district court’s denial of his motion to suppress. In

considering the district court’s denial of a motion to suppress, we review fact

determinations for clear error and the application of law to the facts de novo.

United States v. Boyce, 351 F.3d 1102, 1105 (11th Cir. 2003). And we construe

all facts in the light most favorable to the prevailing party. Id.

       Bone’s aunt (Tamatha), allowed law enforcement officers to search the

spare bedroom that Bone sometimes used in her apartment. In this room, officers

discovered, among other things, the keys belonging to the bank that had been

robbed. Bone contends that he was entitled to some expectation of privacy in the

room he used at his aunt’s apartment and, thus, the officers needed his consent to

search the room. Bone bears the burden of demonstrating a legitimate expectation

of privacy in the room. United States v. Harris, 526 F.3d 1334, 1338 (11th Cir.

2008).

       A search is permissible if an officer obtains the voluntary consent of either


       1
        Bone robbed a Suntrust Bank and, two weeks later, robbed a Mrs. Winner’s restaurant.
He received 77-month concurrent sentences on the robbery counts and 84-month and 300-month
mandatory consecutive sentences on the firearms counts. See 18 U.S.C. § 924(c)(1)(A), (C).

                                             2
the person whose property is searched or of a third party who possesses common

authority over the premises. Illinois v. Rodriguez, 110 S.Ct. 2793, 2797 (1990).

A person assumes the risk that a co-habitant might permit a common area to be

searched. United States v. Matlock, 94 S.Ct. 988, 993 n.7 (1974).

      Here, Bone produced no evidence that he enjoyed the authority to exclude

Tamatha from entering the spare bedroom. Instead, the evidence showed that (1)

only Tamatha’s name was on the lease; (2) only Tamatha paid rent; (3) Bone

stayed at the apartment sporadically; and (4) Tamatha and Bone both stored items

in the spare bedroom where Bone sometimes stayed. On these facts, we conclude

that Tamatha enjoyed common authority over the bedroom and had authority to

give consent to the officers to search the bedroom. The district court committed

no error in denying the motion to suppress.

      Next, Bone argues that the district court abused its discretion by denying his

motion to sever the trial of the bank robbery from the Hobbs Act robbery. He

contends that the failure to sever prejudiced him because the jury likely had

difficulty separating the evidence about the two distinct robberies.

      Rule 14 of the Federal Rules of Criminal Procedure permits appropriate

relief from joinder “[i]f the joinder of offenses . . . in an indictment . . . appears to

prejudice a defendant.” But we “will not reverse the denial of a severance motion

                                            3
absent a clear abuse of discretion resulting in compelling prejudice against which

the district court could offer no protection.” United States v. Walser, 3 F.3d 380,

385 (11th Cir. 1993). To assess compelling prejudice, we look at whether, under

the circumstances of a particular case, “it is within the capacity of jurors to follow

a court’s limiting instructions and appraise the independent evidence against a

defendant solely on that defendant’s own acts, statements, and conduct in relation

to the allegations contained in the indictment and render a fair and impartial

verdict.” Id. at 386-87.

      Bone fails to carry his burden to show that severance was proper. The

government presented the evidence of each robbery in an organized and sequential

manner, which minimized the opportunity for juror confusion over which evidence

applied to which robbery. The district court expressly instructed the jury to

consider the evidence for each count separately; and Bone provides no evidence to

rebut the general presumption that the jury was capable of following the court’s

instructions. Id. at 387. Bone presents only conclusory allegations of prejudice,

which do not meet Bone’s “heavy burden.” Id. at 386.

      Bone argues that the district court erred in denying his motion for judgment

of acquittal on the Hobbs Act robbery because the government failed to prove an

effect on interstate commerce. We review de novo the sufficiency of the evidence,

                                           4
viewing the evidence in the light most favorable to the government and drawing

all reasonable inferences and credibility choices in favor of the jury’s verdict.

United States v. Rodriguez, 218 F.3d 1243, 1244 (11th Cir. 2000).

      The Hobbs Act criminalizes obstructing, delaying, or affecting “commerce

or the movement of any article or commodity in commerce, by,” among other

things, robbery. 18 U.S.C. § 1951(a). The Hobbs Act’s jurisdictional language

manifests “a purpose to use all the constitutional power Congress has to punish

interference with interstate commerce by extortion, robbery or physical violence.”

Stirone v. United States, 80 S.Ct. 270, 272 (1960). So, the government need only

establish a minimal effect on interstate commerce to support a violation of the

Hobbs Act; and a “mere ‘depletion of assets’ of a business engaged in interstate

commerce” meets the jurisdictional requirement. Rodriguez, 218 F.3d at 1244.

      Here, the government showed that the Mrs. Winner’s store that Bone robbed

was a corporate store with corporate headquarters located in Florida. The store

purchased restaurant items from vendors in many different states. Bone escaped

with $524.46 from the robbery and the store had to close for two hours, resulting

in an additional loss of $180. The total loss represented 0.18 percent of the daily

gross receipts from all Mrs. Winner’s stores. From these facts, a jury could

reasonably find that Bone’s robbery obstructed, delayed, or affected interstate

                                          5
commerce. See United States v. Gray, 260 F.3d 1267, 1270 (11th Cir. 2001)

(concluding that, where a defendant escaped with cash and the money drawer from

a fast food restaurant and disrupted the restaurant’s normal operations during a

busy period of the day, a reasonable jury could conclude that the robbery affected

interstate commerce).

      We now turn to Bone’s sentencing arguments. He challenges the imposition

of the 84-month consecutive sentence for the first firearm offense followed by the

300-month consecutive sentence for the second firearm offense, arguing that the

“except” clause of section 924(c) precludes the imposition of two consecutive

sentences for different firearms offenses.

      Bone’s argument is foreclosed by our precedent, which mandates multiple

consecutive sentences for multiple section 924(c) violations. See United States v.

Tate, 586 F.3d 936, 946-47 (11th Cir. 2009), cert. denied, 131 S.Ct. 634 (2010)

(rejecting defendant’s argument that multiple violations of section 924(c) required

a single 300-month sentence and affirmed the imposition of an 84-month and two

300-month consecutive sentences for three separate violations of section 924(c)

based on the plain language of the statute). We have explained that “[m]ultiple

offenses under section 924(c) will result in multiple sentences, that is, multiple

terms: one term for each offense.” See United States v. Wright, 33F.3d 1349, 1350

                                             6
(11th Cir. 1994). And, under section 924(c)(1)(D)(ii), “no term of imprisonment

imposed on a person under this subsection shall run concurrently with any other

term of imprisonment imposed on the person.”

       In his allocution at sentencing, Bone asked the court to release him

immediately; and he filed with the court a “notice and declaration of certificate of

sovereign status.” Bone contends that the district court improperly considered his

declaration of sovereignty in denying Bone a downward variance from the

advisory guidelines range, in violation of his First Amendment rights.2

       The “Constitution does not erect a per se barrier to the admission of

evidence [about a person’s] beliefs and associations at sentencing simply because

those beliefs and associations are protected by the First Amendment.” Dawson v.

Delaware, 112 S.Ct. 1093, 1097 (1992). “[A]ssociational evidence might serve a

legitimate purpose in showing that a defendant represents a future danger to

society.” Id. at 1098.

       The district court committed no plain error by considering Bone’s

declaration of sovereignty. The court reasoned that the statements were evidence

of Bone’s refusal to accept responsibility for his acts, his unpreparedness to return


       2
        Because Bone did not object to his sentence on this constitutional ground at sentencing,
we review the present claim only for plain error. See United States v. Martinez, 434 F.3d 1318,
1323 (11th Cir. 2006).

                                                7
to society, the danger to himself and to others of returning him to society, and his

lack of respect for the law. These points are proper sentencing considerations

under 18 U.S.C. § 3553(a). The district court did not consider Bone’s speech for

the irrelevant and impermissible purpose of demonstrating his general moral

reprehensibility. See Dawson, 112 S.Ct. at 1097-98.

      AFFIRMED.




                                          8